Citation Nr: 1520944	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for headaches to include as secondary to right shoulder degenerative joint disease

2. Entitlement to service connection for degenerative disc and joint disease of the cervical spine to include as secondary to right shoulder degenerative joint disease


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In his April 2013 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge. In September 2013, the Veteran withdrew his request. As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed headaches and a neck disability as a result of his service-connected right shoulder disability.  The Veteran is also in receipt of service-connected benefits for a left shoulder disability. An August 2011 VA opinion stated that the Veteran's headaches are as likely as not related to his neck disability, not to his service-connected shoulder disability.  With regard to the neck disability, the examiner stated that the Veteran's neck disability is not related to or aggravated by the Veteran's service-connected shoulder disability.  However, the examiner provided no rationale for either opinion. An opinion that contains only data and conclusions is afforded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, the opinions are inadequate, and another VA examination must be scheduled to assess the nature and etiology of the Veteran's headaches and neck disability.
  
Accordingly, the case is REMANDED for the following action:
1. Schedule the Veteran for a VA examination to assess the etiology of his headache and neck disabilities. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's headache disability was either caused or aggravated beyond its natural progression by his service-connected right and/or left shoulder disability?
 
Is it at least as likely as not (50 percent probability or more) that the Veteran's neck disability was either caused or aggravated beyond its natural progression by his service-connected right and/or left shoulder disability?
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without a showing of good cause may include denial of one or more of the claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

 4. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal. If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

